Opinion filed December 2, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00327-CR
                                         __________

                              JACOB BARRON, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                          On Appeal from the 106th District Court

                                     Dawson County, Texas

                                 Trial Court Cause No. 06-6548-C


                           MEMORANDUM OPINION
       The trial court convicted Jacob Barron of engaging in organized criminal activity and
assessed his punishment at confinement for ten years. We dismiss.
       The sentence was imposed in open court on July 18, 2007. On October 25, 2010,
appellant filed a pro se notice of appeal. Upon receiving the docketing statement and a copy of
the notice of appeal, the clerk of this court wrote the parties stating that the notice of appeal
appeared to be out of time and directing appellant to respond showing grounds for continuing the
appeal. Appellant has filed a response.
       In his response, appellant contends that he has timely perfected an appeal from the trial
court’s order denying his motion for a judgment nunc pro tunc.           However, appellant also
correctly acknowledges in his response that this is not an appealable order.
       Absent a timely notice of appeal from an appealable order or judgment or the granting of
a timely motion for extension of time, this court does not have jurisdiction to entertain an appeal.
Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519,
522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App.
1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). The appeal is dismissed for
want of jurisdiction.


                                                     PER CURIAM


December 2, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2